DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-28 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 and 26-28, and of species a penis (Species 2 – a tissue disease or malformity), in the reply filed on 12/18/2020 is acknowledged.
Since election is not made regarding Species 1 – a female:male fetal source amniotic fluid ratio in Response to Election / Restriction Filed on 12/18/2020, a telephone conversation with David L King is held on 1/19/202021. A provisional election was made without traverse to prosecute the species of a female fetal source amniotic fluid exhibits a number of growth factors in a higher concentration than a male fetal source amniotic fluid (in Claim 3). Affirmation of this election must be made by applicant in replying to this Office action.
Claims 4, 6, 7, 10, 11, 13, 14-25 and 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-3, 5, 8, 9, 12, 26 and 27 are being examined in this application, insofar as they read on the elected species of a female fetal source amniotic fluid exhibits a number of growth factors in a higher concentration than a male fetal source amniotic fluid, and a penis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 8, 9, 12, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3, recites the limitation “the tissue region”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claims so as to provide proper antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


Claims 1-3, 5, 8, 9, 12, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zahalsky et al (The Journal of Urology. 2017;197(4S):e540-e541.) in view of Desai et al (Potomac Urology. 2016;1-3.).
The instant claims recite a method of treating a patient with a tissue disease or malformity comprises the steps of: identifying the tissue region to be treated and selecting a location to apply either topically or by injection or inhalation a composition containing amniotic fluid; selecting the composition containing amniotic fluid wherein the amniotic fluid has a quantity of gender specific amniotic fluid based on a gender of a fetal source; and applying or injecting or inhaling the composition at or into the selected location.
Zahalsky teaches a method of treating erectile dysfunction comprising injecting Proflo amniotic fluid into patients, wherein Proflo contains various cytokines and growth factors (p.e540 col right – MP41-13, Introduction and Objectives & Methods). Before the effective filing date of the claimed invention, it was well-known in the art that penile injection is an effective treatment for erectile dysfunction (p.1 para 1), as evidenced by Desai. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to inject Proflo amniotic fluid into patients’ penis with a reasonable expectation for successfully treating erectile dysfunction.
Regarding claims 2, 3, 5, 8, 26 and 27, since claimed numbers and types of growth factors / cytokines are implicit to amniotic fluid (the instant specification discloses that said claimed numbers and types of growth factors / cytokines have been identified from amniotic 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651